DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 17 June 2021 has been received and considered.
Claims 1-19 and 21 are pending.
This Action is Final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 June 2021 and 17 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (US20100023747) in view of Watanabe (US 20070154018).

a programmable logic device that is connected to the trusted computing module through a conductive circuit, and communicates with the trusted computing module through the conductive circuit; and a communication interface that is connected to the trusted computing module and the programmable logic device, and is configured to provide an interface for connecting to an external device of the encryption card the programmable logic device comprising a second cryptographic computing area configured to perform one or more second cryptographic operation processes (see paragraphs [0012]-[0013] and [0027]).
While the Asnaashari et al. system discloses both the trusted computing module and the programmable logic device performing cryptographic operation processes (see paragraphs [0011]-[0013] where each implement a crypto engine), they fail to explicitly disclose the one or more second cryptographic operation processes performed by the second cryptographic computing area have higher requirements for cryptographic computing capability and storage capacity than the one or more first cryptographic operation processes performed by the first cryptographic computing area.
However, Watanabe teaches a first component performing first cryptographic operation processes and a second component performing second cryptographic operation processes, wherein the one or more second cryptographic operation processes performed by the second cryptographic computing area have higher requirements for cryptographic computing capability and storage capacity than the one or more first cryptographic operation processes performed by the first cryptographic computing area (see Fig. 1A and 1B and paragraphs [0046]-[0053] where the controller performs the cryptographic operation processes of hashes and encryption selection where the encryption module 
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to implement the higher resource intensive operations of the Asnaashari et al. system in an encryption module as described by Watanabe.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for the offloading of encryption/decryption processing.
As per claim 3, the modified Asnaashari et al. and Watanabe system discloses the trusted computing module and the programmable logic device are connected through a serial communication interface (see Asnaashari et al. paragraphs [0012]-[0013]).
As per claim 4, the modified Asnaashari et al. and Watanabe system discloses the communication interface comprises at least one of: a General Purpose Input Output (GPIO), a Serial Peripheral Interface (SPI), an inter-integrated circuit, (12C), and a PCIe interface (see Asnaashari et al. paragraph [0013]).
As per claim 5, the modified Asnaashari et al. and Watanabe system discloses the trusted computing module comprises: a first primary computing area that is configured to perform operation processes other than the cryptographic operation processes performed by the first cryptographic computing area, wherein the first cryptographic computing area is connected to the first primary computing area, is provided with an engine of at least one cryptographic algorithm, being configured to perform a cryptographic operation process using the engine; and a first storage area that is connected to the first primary computing area and the first cryptographic computing area and is configured to store data (see Asnaashari et al. paragraphs [0015]-[0016], [0021]-[0023] where the smartcard device 
As per claims 6 and 7, the modified Asnaashari et al. and Watanabe system discloses the first storage area comprises at least one of: a chip system firmware storage area, a platform configuration register, a master key storage area, and a RTM (Root of Trust for Measurement) storage area, a RTS (Root of Trust for Storage) storage area, and a RTR (Root of Trust for Reporting) storage area, wherein the master key storage area stores a user key that is used for protecting the programmable logic device, wherein the storage area further comprises a storage area configured to store cryptographic operation firmware that is used by the programmable logic device (see Asnaashari et al. paragraphs [0021]-[0023]).
As per claim 8, the modified Asnaashari et al. and Watanabe system discloses the programmable logic device comprises: a second primary computing area comprising a soft core processor and a hardware hard core of the programmable logic device; a second cryptographic computing area, which is connected to the second main computing area, being provided with an engine of at least one cryptographic algorithm, and performing a cryptographic operation process using the engine; and a second storage area, which is connected to the second primary computing area and the second cryptographic computing area, being used for storing data (see Asnaashari et al. paragraph [0013] where the controller is hardware and contains software processing/managing components, a security engine and a storage areas and Watanabe paragraph [0049]).
As per claim 9, the modified Asnaashari et al. and Watanabe system discloses the second storage area comprises at least one: a system firmware storage area, a user policy firmware storage area preconfigured with dynamic policies, and an operation key storage area, and a user data storage area (see Asnaashari et al. paragraph [0015]).
.
Claims 2 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Asnaashari et al. and Watanabe system as applied to claim 1 above, and in view of Lin et al. (US 20070143543).
As per claims 2 and 12, the modified Asnaashari et al. and Watanabe system discloses the limitations of claim 1 (where claim 12 is substantially similar to claim 1) and further discloses the use of a circuit board (see Asnaashari et al. paragraph [0012]), but fails to explicitly disclose the trusted computing module, the programmable logic device, and the communication interface are disposed on a printed circuit board (PCB), and the conductive circuit comprises an electrical lead or wire disposed in the PCB.
However, Lin et al. teaches modules/interfaces/devices being disposed on a printed circuit board (PCB), and the conductive circuit comprises an electrical lead or wire disposed in the PCB within a security card (see paragraphs [0058]-[0060]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the PCB of Lin et al. in the modified Asnaashari et al. and Watanabe system.
Motivation to do so would have been reduce the thickness of the interface connector (see Lin et al. paragraph [0060]).
As per claim 13, the modified Asnaashari et al., Watanabe, and Lin et al. system discloses the communication interface comprises at least one of: a General Purpose Input Output (GPIO), a Serial 
As per claim 14, the modified Asnaashari et al., Watanabe, and Lin et al. system discloses the trusted computing module comprises: a first primary computing area that is configured to perform operation processes other than the cryptographic operation processes performed by the first cryptographic computing area, wherein the first cryptographic computing area is connected to the first primary computing area, is provided with an engine of at least one cryptographic algorithm, being configured to perform a cryptographic operation process using the engine; and a first storage area that is connected to the first primary computing area and the first cryptographic computing area and is configured to store data (see Asnaashari et al. paragraphs [0015]-[0016], [0021]-[0023] where the smartcard device 205 contains a processor, cryptographic engine and contains/connects to various memories and Watanabe paragraphs [0048]-0053]).
As per claims 15 and 16, the modified Asnaashari et al., Watanabe, and Lin et al. system discloses the first storage area comprises at least one of: a chip system firmware storage area, a platform configuration register, a master key storage area, and a RTM (Root of Trust for Measurement) storage area, a RTS (Root of Trust for Storage) storage area, and a RTR (Root of Trust for Reporting) storage area, wherein the master key storage area stores a user key that is used for protecting the programmable logic device, wherein the storage area further comprises a storage area configured to store cryptographic operation firmware that is used by the programmable logic device (see Asnaashari et al. paragraphs [0021]-[0023]).
As per claim 17, the modified Asnaashari et al., Watanabe, and Lin et al. system discloses the programmable logic device comprises: a second primary computing area comprising a soft core processor and a hardware hard core of the programmable logic device; a second cryptographic computing area, which is connected to the second main computing area, being provided with an engine 
As per claim 18, the modified Asnaashari et al., Watanabe, and Lin et al. system discloses the second storage area comprises at least one: a system firmware storage area, a user policy firmware storage area preconfigured with dynamic policies, and an operation key storage area, and a user data storage area (see Asnaashari et al. paragraph [0015]).
As per claim 19, the modified Asnaashari et al., Watanabe, and Lin et al. system discloses the second cryptographic computing area is configured to select the engine to perform a cryptographic operation process according to a user policy in the user policy firmware storage area (see Asnaashari et al. paragraph [0016] where the authenticated user is allowed to encrypt/decrypt data).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Asnaashari et al. and Watanabe system as applied to claim 10 above, and in view of Burton et al. (US 20100011219).
As per claim 11, the modified Asnaashari et al. and Watanabe system fails to explicitly disclose the second cryptographic computing area is configured to perform verification of data to be loaded according to a RTM (Root of Trust for Measurement) in the trusted computing module, and load the data when the verification is passed.
However, Burton et al. teaches the verification of data to be loaded according to a RTM (Root of Trust for Measurement) in the trusted computing module, and load the data when the verification is passed (see paragraphs [0042]-[0044]).

Motivation, as recognized by one of ordinary skill in the art, to do so would have been to increase the security by only allowing verified data to be loaded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to crypto cards.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419